EXHIBIT 10.2

Execution Copy

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of July 26, 2006, by and
between COAST FINANCIAL HOLDINGS, INC. (the “Company”), a Florida bank holding
corporation, COAST BANK OF FLORIDA (the “Bank”), a Florida state chartered bank
and wholly owned subsidiary of the Company, and ANNE V. LEE (the “Executive”),
an individual.

W I T N E S S E T H:

WHEREAS, the Executive is jointly employed by the Company and the Bank;

WHEREAS, the Executive has been promoted to the position of Chief Operating
Officer of both the Company and the Bank;

WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company (hereinafter, together, the “Board of Directors”) have concluded that it
would be appropriate and in the best interests of the Company and the Bank to
provide an employment agreement to the Executive; and

WHEREAS, the Executive desires to accept the terms and conditions of employment
set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties agree as follows:

1. Employment of Executive. The Company and the Bank agree to employ the
Executive as their joint employee, to perform services for both of them.

2. Term of this Agreement.

(a) The Company and the Bank shall jointly employ the Executive for a period of
time commencing on the date of this Agreement (“Commencement Date”), and lasting
for three (3) years (the “Initial Three Year Term”), and it is further agreed
that this Initial Three Year Term shall be automatically extended by one day on
each day that passes where the Executive is employed pursuant to this Agreement
(including any day after the end of the Initial Three Year Term). Thus, on any
day during or after the Initial Three Year Term, while the Executive is employed
pursuant to this Agreement, the Agreement would have a term expiring on the day
before the third (3rd) annual anniversary of such date. It is also agreed that
in the event of a Notice of Termination (as that term is defined in Section 7(a)
of this Agreement), given by one party to the other party, for any reason, the
automatic one-day extensions to the Initial Three Year Term shall cease and
desist as of the Executive’s last day of employment pursuant to this Agreement
(the Executive’s “Termination Date”). Accordingly, it is the parties’ intent
that as of the Termination Date, this Agreement would have a fixed and definite
term of three (3) years. That period of time starting on the Commencement Date,
and ending three years

 

1



--------------------------------------------------------------------------------

after the Termination Date, shall be referred to hereinafter as the “Term” of
this Agreement. For example, if a Notice of Termination of this Agreement were
given resulting in a Termination Date of January 1, 2011, the Term of the
Agreement would expire on December 31, 2013.

(b) Notwithstanding anything to the contrary in this Section 2, nothing in this
Agreement shall be deemed to prohibit the Company or the Bank from terminating
the Executive’s employment during the Term for any reason.

3. Position and Duties.

(a) The Executive shall serve as Chief Operating Officer of the Company and the
Bank, and as Executive Vice President/Retail Banking Manager of the Bank,
reporting directly to the President and Chief Executive Officer of the Bank and
the Company. The Executive’s principal office shall be located in Manatee
County, Florida. The Executive will have such power and authority as is
customarily exercised by persons holding her offices, and she shall perform her
duties and responsibilities as reasonably directed by the Board of Directors, in
good faith, and in accordance with standards of reasonable business judgment.
References herein to services rendered for the Company and the Bank, and
compensation and benefits payable or provided by the Company and the Bank, shall
include services rendered for and compensation and benefits payable or provided
by Affiliated Companies. As used in this Agreement, the term “Affiliated
Companies” shall include any company, bank, or financial institution controlled
by, controlling or under common control with the Company or the Bank.

(b) While employed pursuant to this Agreement, and excluding any periods of
vacation or sick leave to which the Executive is entitled, the Executive shall
devote her full attention and time during normal business hours to the business
and affairs of the Company, the Bank, and their Affiliated Companies, and, to
the extent necessary to discharge the responsibilities assigned to the Executive
hereunder, shall use her reasonable best efforts to perform faithfully and
efficiently such responsibilities in a professional manner. It shall not be a
violation of this Agreement for the Executive to (i) serve on corporate, civic,
or charitable boards or committees, (ii) deliver lectures, fulfill speaking
engagements, or teach at educational institutions, or (iii) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities under this Agreement. It is
expressly understood and agreed that to the extent that any such activities have
been conducted by the Executive prior to the Commencement Date, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) subsequent to the Commencement Date shall not thereafter be
deemed to interfere with the performance of the Executive’s responsibilities
under this Agreement.

4. Compensation and Related Matters. While employed by the Bank and the Company,
the Executive shall be compensated for her services, and such compensation shall
include the following:

(a) Base Salary. The Executive shall receive an annual base salary (“Base
Salary”) of at least $150,000 per year, payable in approximately equal
installments in accordance with customary payroll practices. This Base Salary
may be reviewed and increased from time to time; the Company and the Bank agree
that such reviews shall be conducted at least annually by

 

2



--------------------------------------------------------------------------------

the President and Chief Executive Officer of the Company and that raises shall
take into account the Executive’s performance. Base Salary shall not be reduced
after any such increase and the term Base Salary, as used in this Agreement,
refers to Base Salary as so increased from time to time. The Base Salary
payments (including any increased Base Salary payments) hereunder shall not in
any way serve to limit or reduce any other obligation to the Executive under
this Agreement.

(b) Annual Performance Bonuses. Every calendar year subject to this bonus
provision, beginning with the 2006 calendar year, the Executive shall be
eligible for an annual performance bonus (“Annual Bonus”) in an amount equal to
twenty percent (20%) of the Executive’s Base Salary earned during that calendar
year in question (“Bank Year”). The Executive will be paid this Annual Bonus if
the Bank’s performance, for the Bank Year, meets targets set by the Board of
Directors relating to (i) Bank income, (ii) Bank asset growth, and (iii) Bank
asset quality (the “Three Performance Targets”). The Three Performance Targets
will be set annually in such a manner as to provide Bank management with
reasonable notice of the Targets (the parties further acknowledge, in the case
of 2006, that the Three Performance Targets for this Bank Year have already been
set by the Board, or if not already set by the Board, will be set promptly
following execution of this Agreement). All Three Performance Targets must be
reached for the Executive to be eligible for any part of the Annual Bonus; in
other words, if the Bank reaches two of the Three Performance Targets, but not
the third Target, then no Annual Bonus would be paid for that Bank Year. If the
Executive meets the Three Performance Targets for a Bank Year, the Board of
Directors may also choose to award her, in its complete discretion, an
additional performance bonus (the “Additional Bonus”) for that Bank Year. The
Additional Bonus is intended to reward performance by the Bank substantially
exceeding the Three Performance Targets set in connection with the Annual Bonus,
or to recognize achievements relating to other areas of leadership or Bank or
Company administration. In deciding whether the Executive should be awarded an
Additional Bonus, and if so, the amount of any Additional Bonus, and in deciding
the Three Performance Targets for each Bank Year, the Board of Directors shall
exercise its discretion reasonably and in good faith. Annual Bonuses (if any)
and Additional Bonuses (if any) shall be paid to the Executive in the January
following the end of the Bank Year.

(c) Equity-Based Compensation. In addition to the Base Salary and the Annual
Bonus and the Additional Bonus payable as hereinabove provided, the Executive
shall be entitled to participate in and receive benefits under any and all
equity based compensation plans or programs (including, but not limited to, any
incentive compensation plans or programs, stock option and appreciation rights
plans, and restricted stock plans) as may from time to time be maintained by, or
cover employees of, the Company and Bank, in accordance with the terms and
conditions of such plans and programs, and consistent with the Company’s and the
Bank’s customary practices. The Executive shall be awarded such equity-based
compensation in January of each year, consistent with industry standards and
awards to other employees of the Bank and Company. The Company and the Bank
agree to make reasonable efforts to adopt appropriate plans and programs
relating to equity-based compensation.

(d) Expenses. The Executive shall promptly report, and the Company or the Bank
shall promptly reimburse, all reasonable business expenses incurred by the
Executive in connection with her work pursuant to this Agreement; provided,
however, that all such expenses

 

3



--------------------------------------------------------------------------------

must be appropriately incurred and itemized in accordance with the policies and
procedures established by the Bank and the Company. Where consistent with Bank
or Company policy, reasonable business expenses may include expenditures for
entertainment, seminars, speeches, meetings, and travel, where such expenses are
intended to promote the interests of the Bank or the Company, or for the
professional development of the Executive. The Bank or the Company may issue the
Executive a credit card for her use in incurring business expenses.

(e) Other Benefits. The Executive shall be provided all retirement benefits
(401k plan, SERP, etc.), insurance benefits (including group life, group health
(including hospitalization, medical and major medical), dental, accident,
short-term disability, and long-term disability insurance plan benefits), and
any other benefits enjoyed by Bank or Company employees, for which she is
eligible in accordance with the terms of plans and applicable law. Otherwise,
she shall receive all fringe benefits of employment on the same basis as other
similarly situated Company and Bank employees.

(f) Vacation and Holidays. The Executive shall be entitled to no less than four
(4) weeks of paid vacation each year as determined annually by the Board of
Directors. Vacation days shall be scheduled in accordance with Bank and Company
policy. Vacation benefits shall also be earned, accrued, carried over and paid
in accordance with Bank and Company policies. In addition, the Executive shall
enjoy all paid Holidays provided to Bank and Company employees.

(g) Office and Support Staff. The Executive shall be provided with office space,
secretarial/administrative assistance, and such other facilities and services as
are provided generally to similarly situated executive officers in similar
financial institutions.

(h) Automobile Allowance. The Executive shall be provided with an automobile
allowance of $600.00 per month. In the event of termination of employment,
except for death, the Executive will receive her automobile allowance for the
entire month in which the termination takes place.

(i) Memberships. The Bank or the Company agree to pay for all of the Executive’s
memberships in organizations or clubs, including all monthly dues, where the
Executive is already a member of such club or organization as of the
Commencement Date; provided, however, that all such memberships shall have been
approved by the Chief Executive Officer of the Company and that the total annual
cost of such memberships to the Company shall not exceed $5,000 without the
specific prior approval of the Board of Directors.

(j) Key Man Life Insurance. The Executive agrees that the Bank or the Company
may, while she is employed pursuant to this Agreement, apply for and purchase in
the name of the Company, the Bank, or any of the Affiliated Companies, a life
insurance policy insuring the life of the Executive in an amount to be
determined by the Company and the Bank, in their sole discretion. Executive
agrees to cooperate with the Bank and the Company in obtaining such insurance by
executing all necessary documents including applications and health insurance
questionnaires, and shall submit to such medical examinations as may be required
in connection with such insurance. The life insurance described by this
Section 4(j) shall be solely

 

4



--------------------------------------------------------------------------------

for the benefit of the Company, Bank or Affiliated Companies, and the Executive
shall have no interest, right, or claim to such insurance.

5. Tax Gross-Up.

(a) If any of the payments provided for in this Agreement (the “Contract
Payments”) or any portion of the Total Payments (as defined below) will be
subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code, the
Company or the Bank shall pay to the Executive, no later than the fifth day
following the earlier of the date on which such payment is made and the
Termination Date, an additional amount (the “Gross-Up Payment”) such that the
net amount retained by the Executive, after deduction of any Excise Tax on the
Contract Payments and such other Total Payments and any federal and state and
local income, employment and other taxes and Excise Tax upon the payment
provided for by this subsection, shall be equal to the Contract Payments and
such other Total Payments.

(b) For purposes of determining whether any payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any payments or benefits
received or to be received by the Executive in connection with an event
described in Section 280(G)(b)(2)(A)(i) of the Code (hereinafter, a “Section 280
Event”), or the Executive’s termination of employment pursuant to the terms of
any plan, arrangement or agreement with the Company or the Bank, their
successors, any person whose actions result in a Section 280 Event or any person
affiliated with the Company or the Bank or such person (together with the
Contract Payments, the “Total Payments”), shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code except to the
extent that, in the opinion of tax counsel selected by the Company’s independent
auditors and acceptable to the Executive, the Total Payments do not constitute
parachute payments, (ii) all “excess parachute payments” within the meaning of
Section 280G(b)(1) shall be treated as subject to the Excise Tax except to the
extent that, in the opinion of such tax counsel, such excess parachute payments
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4)(B) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax, and (iii) the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company’s or Bank’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deductions of such state and local taxes.

(c) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of the
Executive’s employment, the Executive shall repay to the Company or the Bank at
the time that the amount of such reduction in Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and federal and
state and local income tax imposed on the Gross-Up Payment being repaid by the
Executive if such repayment results in a reduction in Excise Tax and/or a
federal

 

5



--------------------------------------------------------------------------------

and state and local income tax deduction) plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time of the termination of the Executive’s employment
(including by reasons of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company or the Bank shall
make an additional Gross-Up Payment in respect of such excess (plus any interest
payable with respect to such excess) at the time that the amount of such excess
is fully determined.

(d) For purposes of this Section 5, any reference to the Executive shall be
deemed to include the Executive’s surviving spouse, estate, and/or beneficiaries
with respect to payments or adjustments provided by this Section 5.

6. Termination. This Agreement may be terminated, or will automatically
terminate, as follows:

(a) Death or Retirement. The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death or Retirement (as used in this
Agreement, the term “Retirement” shall mean a separation of employment where the
Executive voluntarily withdraws from her professional career, thereby severing
employment with the Bank and the Company, in accordance with any retirement
policies adopted by the Bank or the Company).

(b) Disability. If the Company and the Bank determine in good faith that the
Executive is disabled, using the definition of Disability below, they may give
to the Executive a written notice of Disability. The Executive’s employment
shall automatically terminate effective on the 30th day after such notice to the
Executive (the “Disability Effective Date”), unless, within thirty (30) days
after such notice, the Executive has returned to effective full-time performance
of her duties. The Executive shall continue to receive her Base Salary, and
other forms of compensation as provided by this Agreement, until the Disability
Effective Date, notwithstanding her inability to render services to the Company
and the Bank; provided, however, that to the extent that the Executive receives
compensation or benefits under any short-term or long-term disability insurance
plan sponsored or provided by the Company or the Bank, or under any Bank or
Company workers compensation policy, her Base Salary may be reduced by the
amount of such compensation or benefits. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from her duties with the
Company on a full-time basis, after all vacation days have been exhausted, for
ninety (90) consecutive days or for a cumulative period of 120 days during any
twelve (12) consecutive calendar months as a result of incapacity due to mental
or physical illness. If there is a disagreement as to whether or not the
Executive is incapacitated from work, or whether or not she can effectively
perform her job, there shall be a determination as to the Executive’s ability to
perform the duties and responsibilities of her position by a physician selected
by the Company and the Bank, and who is reasonably acceptable to the Executive
or the Executive’s legal representative.

 

6



--------------------------------------------------------------------------------

(c) Cause. The Company and the Bank may terminate the Executive’s employment
hereunder with or without Cause, through a Notice of Termination. For purposes
of this Agreement, “Cause” shall mean, and shall be limited to:

(i) the failure or refusal of the Executive to render services under this
Agreement (other than failure due to Disability), or some other material breach
of this Agreement by the Executive, but only after the Executive is provided
written notice of her alleged failure or refusal or breach, and an opportunity
of two weeks to cure the alleged failure or refusal or breach;

(ii) an act or omission by the Executive which would be either a felony under
applicable law, or a misdemeanor involving moral turpitude under applicable law,
regardless of whether or not the Executive is prosecuted for this crime, and if
prosecuted, regardless of the eventual disposition of the case; provided,
however, that in the event there is not a criminal conviction or other
adjudication of guilt, there must be sufficient evidence of a crime by the
Executive, admissible in a court of law, to prove, by a preponderance of the
evidence, that the Executive committed such acts;

(iii) a serious act of misconduct in connection with work by the Executive,
including, but not limited to, falsification of Bank or Company documents,
dishonesty in connection with Company business, misrepresentations to the Board
of Directors, or breach of the Executive’s duty of loyalty or other fiduciary
duties owed to the Bank or to the Company.

(d) Good Reason. The Executive may terminate her employment hereunder, with or
without Good Reason, through a Notice of Termination. For purposes of this
Agreement, and in the absence of written consent of the Executive, “Good Reason”
shall mean and shall be limited to:

(i) a material adverse change in the Executive’s position (including job titles
and reporting requirements), but only after the Executive provides the Bank and
the Company with written notice of the alleged adverse change, and an
opportunity of two weeks to cure the alleged adverse change;

(ii) the relocation of the Executive to any location outside of the Florida
counties of Manatee, Pinellas, Hillsborough, or Sarasota; or

(iii) a material breach of this Agreement by the Company or the Bank, including
but not limited to a failure to require a successor employer to assume this
Agreement as required by Section 12(d), but only after the Executive provides
the Bank and the Company with written notice of the alleged breach, and an
opportunity of two weeks to cure the alleged breach.

 

7



--------------------------------------------------------------------------------

(e) Change of Control. Notwithstanding any other provision of this Agreement,
upon the Occurrence of a Change of Control, the Executive shall have the
automatic right, in the Executive’s sole discretion, to voluntarily terminate
her employment with the Bank and the Company at any time commencing on the date
of Occurrence of a Change of Control, as defined below, and ending on the day
before the first annual anniversary of such date, by giving a Notice of
Termination. For purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred if:

(i) any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act), is or becomes, directly or indirectly, the
“beneficial owner” (as defined by Rule 13d-3 promulgated under the Securities
Exchange Act of 1934 (“Exchange Act”)) of 25% or more of the combined voting
power of the then outstanding securities of the Company, entitled to vote
generally in the election of Company Directors (“Voting Securities”); provided,
however, that any acquisition by the following will not constitute a Change of
Control:

(A) the Bank or the Company or any Affiliated Companies,

(B) any employee benefit plan (or related trust) of the Bank, the Company or any
Affiliated Companies, or

(C) any corporation, bank, or other financial institution with respect to which,
following such acquisition, more than 50% of the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned by the persons who were the
beneficial owners of the Voting Securities immediately prior to such acquisition
in substantially the same proportion as their ownership immediately prior to
such acquisition of the Voting Securities; or

(ii)(A) a tender offer or an exchange offer is made to acquire securities of the
Company whereby following such offer the offerees will hold, control, or
otherwise have the direct or indirect power to exercise voting control over 50%
or more of the Voting Securities, or (B) Voting Securities are first purchased
pursuant to any other tender or exchange offer; or

(iii) as a result of a tender offer or exchange offer for the purchase of
securities of the Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation, or sale
of assets, or as a result of a combination of the foregoing, during any period
of two consecutive years, individuals who, at the beginning of such period
constitute the Company Board of Directors, plus any new Directors of the Company
whose election or nomination for election by the Company’s stockholders was or
is approved by a vote of at least two-thirds of the Directors of the Company
then still in office who either were Directors of the Company at the beginning
of such two year period or whose election or nomination for election was
previously so approved (but excluding for this purpose, any individual whose
initial assumption of office was or is in connection with the actual or
threatened election contest relating to the election of Directors of the Company
(as such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act)), cease for any reason during such two year period to constitute
at least two-thirds of the members of the Board; or

(iv) the stockholders of the Company approve a reorganization, merger,
consolidation, or other combination, with or into any other corporation or
entity regardless of which entity is the survivor, other than a reorganization,
merger, consolidation, or other combination, which would result in the Voting
Securities

 

8



--------------------------------------------------------------------------------

outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into Voting Securities of the surviving
entity) at least 60% of the combined voting power of the Voting Securities or of
the voting securities of the surviving entity outstanding immediately after such
reorganization, merger, consolidation, or other combination; or

(v) the stockholders of the Company approve a plan of liquidation or winding-up
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, or any distribution to security
holders of assets of the Company having a value equal to 30% or more of the
total value of all assets of the Company.

(f) Occurrence of a Change of Control. A Change of Control will be deemed to
have occurred on the following dates:

(i) with respect to any acquisition referred to in Section 6(e)(i) above, the
date on which the acquisition of such percentage shall have been completed;

(ii) with respect to a tender or exchange offer, the date the offer referred to
in Section 6(e)(ii)(A) above is made public or when documents are filed with the
Securities and Exchange Commission in connection therewith pursuant to
Section 14(d) of the Exchange Act, or the date of the purchase referenced in
Section 6(e)(ii)(B);

(iii) with respect to a change in the composition of the Company Board of
Directors referred to in Section 6(e)(iii), the date on which such change is
adopted or is otherwise effective, whichever first occurs; or

(iv) with respect to any stockholder approval referred to in Section 6(e)(iv) or
(v), the date of any approval.

7. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by one
party shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 12(a) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall (i) indicate
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) if the Termination Date (as defined in
Section 2(a) of this Agreement) is other than the date of receipt of such
notice, specify the Executive’s last day of work for the Bank and the Company
pursuant to this Agreement (which date should be not more than thirty (30) days
after the giving of such notice). The failure by the Executive or the Company or
the Bank to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company or the Bank, respectively, from asserting such
fact or circumstance in enforcing the Executive’s, the Company’s or the Bank’s
rights hereunder. Furthermore, although the Executive has the right to give a
Notice of Termination for Good Reason under certain circumstances, and although
the Bank and the Company have the right to give a Notice of

 

9



--------------------------------------------------------------------------------

Termination for Cause under certain circumstances, the fact that conduct, acts,
or events may be characterized as Good Reason by the Executive, or as Cause by
the Bank and the Company, shall not represent a determination binding on the
other party as to whether or not the conduct, acts, or events in question
actually amounted to Good Reason or Good Cause.

(b) Termination Date. The Termination Date shall be determined as follows:
(i) if the Executive’s employment is automatically terminated by reason of
death, Retirement, or Disability, the Termination Date shall be on the date of
death or Retirement of the Executive or the Disability Effective Date, as the
case may be, (ii) if the Executive’s employment is terminated by the Company
with or without Cause, or by the Executive with or without Good Reason, the
Termination Date shall be the Date of Notice of Termination, or any later date
specified therein, as the case may be, (iii) if the Executive’s employment is
terminated due to a Change of Control, the Termination Date shall be the Date of
Notice of Termination from the Executive, or any later date specified therein,
as long as that date is not more than one (1) year from the date of Occurrence
of the Change of Control, as defined in Section 6(f) of this Agreement. The
“Date of Notice of Termination” shall mean a date of a Notice of Termination
determined by reference to Section 12(a) of this Agreement, governing notices.

(c) Release. The Executive, in order to receive the compensation provided by
Sections 8(a)(ii) or 8(d)(ii) of this Agreement, must first sign a comprehensive
release of any claims against the Company, the Bank, and any Affiliated
Companies, in a form, and of a scope, reasonably acceptable to the Company and
the Bank.

8. Obligations of the Company Upon Termination.

(a) Terminations without Cause or for Good Reason. If the Executive shall
terminate her employment for Good Reason (other than a Change of Control), or if
the Bank and the Company shall terminate the Executive’s employment other than
for Cause (excluding by reason of Executive’s death, Retirement, or Disability),
the Executive shall be entitled to the following compensation and benefits, in
lieu of severance pay otherwise paid to Company or Bank employees at separation:

(i) The Bank, the Company or the Affiliated Companies shall pay to the
Executive, in a lump sum in cash, within thirty (30) days after the Termination
Date, the sum of (A) the Executive’s annual Base Salary and benefits (including
reimbursement of business expenses) through the Termination Date to the extent
not theretofore paid, (B) all compensation for the Executive’s accrued but
unused vacation days, but only if the Executive would be entitled to pay for
accrued vacation at termination under Bank or Company policy, and (C) a pro rata
portion of the Executive’s Annual Bonus, to be determined by the Board of
Directors, exercising discretion reasonably and in good faith (cumulatively, the
Executive’s “Full Accrued Compensation/Benefits”);

(ii) The Bank, the Company or the Affiliated Companies shall pay to the
Executive, in a lump sum in cash, within thirty (30) days after the Termination
Date, an amount equivalent to all Base Salary which would have been paid to the
Executive from the Termination Date until expiration of the Term of this
Agreement (i.e., a sum equivalent to three years of the Executive’s current Base
Salary);

 

10



--------------------------------------------------------------------------------

(iii) To the extent permitted by the Coast Financial Holdings, Inc. 2003 Stock
Option Plan, the Coast Financial Holdings, Inc. 2005 Stock Incentive Plan, the
Coast Financial Holdings, Inc. 2006 Stock Incentive Plan, and any future equity
incentive plans adopted by the Bank or the Company (collectively, “the Plans”),
and any grants to the Executive made pursuant to the Plans, (A) all of the
Executive’s stock options and SARs shall become fully vested as of the
Termination Date, (B) all of the Executive’s stock options and SARs shall be
fully exercisable as of the Termination Date, and (C) the remaining portion of
any restriction period applicable to restricted stock issued to the Executive
pursuant to the Plans shall be terminated;

(iv) Any benefits due and owing to the Executive under Bank or Company employee
benefit plans, welfare plans, or retirement plans, as more specifically
described in Sections 4(c) and (e) of this Agreement, shall be provided to the
Executive in accordance with the terms of those plans, and the Executive’s
beneficiary elections under those plans (the Executive’s “Other Plan Benefits”);
and

(v) At the Executive’s election and expense, she shall be provided with group
insurance continuation under COBRA.

(b) Terminations for Death, Disability or Retirement. If this Agreement is
automatically terminated because of the Executive’s death, Disability or
Retirement, the Executive shall be entitled to the following compensation and
benefits, in addition to any severance pay the Bank or Company may choose to
award him, her legal representative(s), or her estate, in their complete
discretion:

(i) The Bank, the Company or the Affiliated Companies shall pay to the
Executive, her legal representatives, or her estate, in a lump sum in cash,
within thirty (30) days after the Termination Date, her Full Accrued
Compensation/Benefits;

(ii) To the extent permitted by the Plans, and any grants to the Executive made
pursuant to the Plans, (A) all of the Executive’s stock options and SARs shall
become fully vested as of the Termination Date, (B) all of the Executive’s stock
options and SARs shall be fully exercisable as of the Termination Date, and
(C) the remaining portion of any restriction period applicable to restricted
stock issued to the Executive pursuant to the Plans shall be terminated;

(iii) The Executive shall be provided with her Other Plan Benefits; and

(iv) At the Executive’s election and expense, she shall be provided with group
insurance continuation under COBRA.

(c) Discharge for Cause, Resignation without Good Reason. If the Executive is
terminated for Cause, or if the Executive resigns without Good Reason (other
than for a Change of Control), the Bank, the Company or the Affiliated Companies
shall only pay or provide to the Executive her annual Base Salary and benefits
(including reimbursement of business expenses) through the Termination Date to
the extent not theretofore paid, her Other Plan Benefits, and at her election
and expense, group insurance continuation under COBRA.

 

11



--------------------------------------------------------------------------------

(d) Resignation after a Change of Control. If the Executive exercises her right
to resign following a Change of Control, as provided by Section 6(e) of this
Agreement, the Executive shall only be entitled to the following compensation
and benefits, in lieu of severance pay otherwise paid to Company or Bank
employees at separation:

(i) The Bank, the Company or the Affiliated Companies shall pay to the
Executive, in a lump sum in cash, within thirty (30) days after the Termination
Date, her Full Accrued Compensation/Benefits.

(ii) The Bank, the Company or the Affiliated Companies shall pay to the
Executive, in a lump sum in cash, within thirty (30) days after the Termination
Date, an amount equivalent to 2.99 times the Executive’s current Base Salary;

(iii) To the extent permitted by the Plans, and any grants to the Executive made
pursuant to the Plans, (A) all of the Executive’s stock options and SARs shall
become fully vested as of the Termination Date, (B) all of the Executive’s stock
options and SARs shall be fully exercisable as of the Termination Date, and
(C) the remaining portion of any restriction period applicable to restricted
stock issued to the Executive pursuant to the Plans shall be terminated;

(iv) The Executive shall be provided with her Other Plan Benefits;

(v) At the Executive’s election and expense, she shall be provided with group
insurance continuation under COBRA.

(e) No Mitigation Obligation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement.
More specifically, any amounts due under Sections 8(a)(ii) and 8(d)(ii) of this
Agreement shall not be reduced depending on whether or not the Executive obtains
other employment, or whether or not she seeks other employment.

9. Confidential Information; Protective Covenants.

(a) Confidential Information. The Executive agrees to hold in strict confidence
and not divulge to others nor make use thereof, except for the purposes of the
Bank, the Company, or Affiliated Companies, both during and after the
Executive’s employment with the Bank and the Company, any and all Proprietary
Information or Client Information or other confidential information that the
Executive obtains in the course of employment with the Company and the Bank. All
files, letters, memoranda, reports, sketches, drawings, notebooks, “electronic
transmissions” or other written material or “electronically transmitted”
materials containing such information, that comes into the Executive’s custody
or possession, shall be and are the exclusive property of the Company and the
Bank, or their Affiliated Companies, to be used by the Executive only in the
performance of her duties pursuant to this Agreement, and, upon termination of
Company and Bank employment, the Executive shall deliver to the Company or the
Bank or Affiliated Companies all such records and copies thereof in the
Executive’s custody or possession. “Proprietary Information” means information,
not generally known, about the Company and the Bank’s and any Affiliated
Companies’ business, work,

 

12



--------------------------------------------------------------------------------

procedures and “know-how,” including information relating to systems, forms,
customers, clients, vendors, purchasing, marketing, selling, and accounting.
“Client Information” means all information about clients of the Bank regarded as
confidential in nature under generally accepted banking standards in Florida.
“Electronic transmission” or “electronically transmitted” means any process of
communication not directly involving the physical transfer of paper that is
suitable for retention, retrieval, and reproduction of information by the
recipient including, without limitation, e-mail communications and other
transmissions through the internet, telegrams, cablegrams, and wire transfers.

(b) Covenant Not To Compete. The Executive agrees, for a period of two years
following her Termination Date (regardless of whether termination of her Bank
and Company employment was voluntary or involuntary, with or without Cause, or
with or without Good Reason), not to engage, either directly or indirectly, in
the business of banking, in the Bank’s Market Area. “Engaging” includes, but is
not limited to, being employed by, contracting with, working for, owning (in
whole or in part), providing services to or for, lending assistance to or for,
or consulting with or for the benefit of any legal or natural person; provided,
however, that the Executive may own shares of stock in any banking corporation
whose shares of stock are registered under Section 12 of the Exchange Act, as
long as she acquired the shares for investment purposes only and further
provided that the Executive does not own, directly or indirectly, more than two
percent (2%) of the issued and outstanding shares of any class of stock of such
corporation. The “Bank’s Market Area” is defined as comprising all Florida
counties where the Bank has offices at the time of the Termination Date, or
where the Bank has a definitive plan to locate new offices within two years
following the Termination Date.

(c) Covenants Relating to Customers and Prospective Customers. The Executive
agrees, for a period of two years following her Termination Date (regardless of
whether termination of her Bank and Company employment was voluntary or
involuntary, with or without Cause, or with or without Good Reason), and only as
to the Bank’s Market Area, not to do any of the following: (i) solicit (directly
or indirectly) any Bank or Company customers, or the customers of any Affiliated
Companies, to do business with a legal or natural person other than the Bank,
the Company, or the Affiliated Companies; (ii) solicit (directly or indirectly)
any prospective customers of the Bank, the Company or the Affiliated Companies
to do business with a legal or natural person other than the Bank, the Company,
or the Affiliated Companies; and (iii) solicit (directly or indirectly) any
customers to cease doing business with the Bank, the Company or the Affiliated
Companies.

(d) Covenants Relating to Employees. The Executive agrees, for a period of two
years following her Termination Date (regardless of whether termination of her
Bank and Company employment was voluntary or involuntary, with or without Cause,
or with or without Good Reason), that the Executive will not solicit or attempt
to persuade Bank or Company or Affiliated Company employees to terminate their
employment, and accept other employment within the Bank’s Market Area. This
covenant specifically prohibits solicitation of employees, in the event of
termination of the Executive’s employment, to work with or for the Executive in
a banking business in the Bank’s Market Area during the term of the covenant.

(e) Covenant of Duty of Loyalty. The Executive agrees that during the time that
she is working for the Company and the Bank, she will owe the Company, the Bank,
and

 

13



--------------------------------------------------------------------------------

any Affiliated Companies a duty of loyalty, and that as part of this duty of
loyalty, she shall not engage in any form of business activity representing
competition with the Bank, the Company or any Affiliated Companies. Similarly,
the Executive, while employed by the Bank and the Company, shall not appropriate
for the Executive’s own use any business opportunity for the Bank, the Company
or the Affiliated Companies, or otherwise engage in conduct where the
Executive’s own business interests are developed instead of the business
interests of the Company, the Bank and the Affiliated Companies.

(f) Related Provisions. The Executive agrees that the rights of the Company and
the Bank provided in Section 9 of this Agreement are special, unique and of
extraordinary character and that the Bank and the Company would be without an
adequate remedy at law if the Executive violated any of the covenants set forth
above. Accordingly, the Executive agrees that the Bank and the Company shall be
entitled to injunctive relief to enforce such covenants. It is also agreed that
each of the covenants set forth in Section 9 of this Agreement is an agreement
independent of any other provisions in this Agreement, and that if any such
covenant is held invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not render any other provision of this Agreement
unenforceable. It is the parties’ intent that any covenant held overbroad by any
court be enforced to the maximum extent deemed reasonable by that court. The
parties also agree that in the event of breach of one of the covenants in this
Section 9 by the Executive, the time period associated with the breached
covenant shall be extended by the length of time during which the Executive is
acting in breach of the covenant. The existence of any claim of the Executive
against the Company or the Bank, whether based on this Agreement otherwise,
shall not constitute a defense to the enforcement by the Company or the Bank of
the Section 9 covenants.

10. Indemnification. The Company, the Bank, or the Affiliated Companies shall
indemnify the Executive to the fullest extent permitted by the laws of the State
of Florida in effect at that time, or by the articles of incorporation and
bylaws of the Company, the Bank, or the Affiliated Companies, whichever affords
the greater protection to the Executive. During that period of time that the
Executive is employed by the Bank and the Company, the Company, the Bank or the
Affiliated Companies agree to maintain reasonable directors’ and officers’
insurance covering or applicable to all of Executive’s service as an officer or
director pursuant to this Agreement, where such service is rendered to the
Company, the Bank, or any of the Affiliated Companies.

11. Non-Exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Bank or
the Company or any of the Affiliated Companies and for which the Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or the Bank
or any of the Affiliated Companies, other than the Prior Agreement, which is
superseded by this Agreement. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Bank or the Company or any of
the Affiliated Companies at or subsequent to the Termination Date shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

14



--------------------------------------------------------------------------------

12. General Provisions.

(a) Notices. All notices, demands, and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when delivered in person or one day after mailing by
reputable overnight courier, postage prepaid, addressed as follows:

If to the Executive:

Ms. Anne V. Lee

1301 – 6th Avenue West, Suite 300

Bradenton, Florida 34205

If to the Bank and Company:

Coast Financial Holdings, Inc.

1301 – 6th Avenue West, Suite 300

Bradenton, Florida 34205

Attention: Chairman of the Board of Directors

or such other address as any party may have furnished to the others in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

(b) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

(c) Assignment; Payments in event of Executive’s Death. This Agreement may not
be assigned by the Executive. This Agreement may be assigned by the Company or
the Bank, and shall inure to the benefit of their successors and assigns
(accordingly, the Bank’s and the Company’s rights under Section 9 of this
Agreement may be transferred or assigned to another business purchasing the
assets or stock of the Bank or the Company). All rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Executive should die while any
amounts would still be payable to her hereunder if she had continued to live,
all such amounts unless otherwise provided herein shall be paid in accordance
with the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

(d) Assumption of Agreement by Successors to the Company and Bank. The Company
and the Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company or the Bank to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company and the Bank would be required to perform it if no such succession
had taken place. Failure of the Company and the Bank to obtain such assumption
and agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle the Executive to resign for Good
Reason.

 

15



--------------------------------------------------------------------------------

(e) Entire Agreement; Amendment or Modification. This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof. Accordingly, as of the Commencement Date, the Prior Agreement is hereby
amended and superseded in its entirety by the terms and provisions of this
Agreement. No provision of this Agreement may be amended, waived, modified, or
discharged otherwise than by written agreement executed by the parties hereto or
their respective successors and legal representatives.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to the
principles of conflicts of law thereof.

(g) Withholdings. The Company, the Bank and any Affiliated Companies may
withhold from any amount payable under this Agreement such federal, state,
local, or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

(h) Waiver. The failure of either the Executive or the Company, the Bank or the
Affiliated Companies to insist on strict compliance with any provision of this
Agreement or the failure to assert any rights which the Executive, the Bank, the
Company, and the Affiliated Companies may have hereunder shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement, unless otherwise agreed to in writing by the party waiving such
provision or right.

(i) Attorney’s Fees. The prevailing party in any action brought under this
Agreement shall be entitled to an award of reasonable attorneys’ fees, and all
costs of action.

(j) Execution in Counterparts. For the convenience of the parties this Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

(k) Pronouns. All pronouns and variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural, as the identity thereof
shall require.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

COAST FINANCIAL HOLDINGS, INC., a Florida corporation, and COAST BANK OF
FLORIDA, a Florida state chartered bank By:        James K. Toomey,   Chairman
of the Board of Directors EXECUTIVE      Anne V. Lee

 

17